902 N.E.2d 1080 (2009)
Mina V. LEWIS, Indv., etc., petitioner,
v.
GIORDANO'S ENTERPRISES, INC., et al., respondents.
No. 107836.
Supreme Court of Illinois.
March 25, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in Lewis v. Giordano's Enterprises Inc. et al., case No. 1-08-2944 (11/26/08), which denied leave to file an interlocutory appeal. The appellate court is further directed to answer the certified question.